Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 1 of 54 Page ID #:116



   1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
       Mary Alexander & Associates, P.C.
   2   44 Montgomery Street, Suite 1303
   3   San Francisco, California 94104
       Telephone: (415) 433-4440
   4   Facsimile: (415) 433-5440
       Email: malexander@maryalexanderlaw.com
   5
   6   ELIZABETH J. CABRASER (SBN: 083151)
       Lieff Cabraser Heimann & Bernstein, LLP
   7   275 Battery Street, 29th Floor
   8   San Francisco, CA 94111-3339
       Telephone: (415) 956-1000
   9   Facsimile: (415) 956-1008
  10   Email: ecabraser@lchb.com

  11   GRETCHEN NELSON (SBN: 112566)
       Nelson & Fraenkel LLP
  12   601 So. Figueroa Street, Suite 2050
  13   Los Angeles, CA 90017
       Telephone: (213) 622-6469
  14   Facsimile: (213) 622-6019
  15   Email: gnelson@nflawfirm.com
  16   Attorneys for Plaintiffs
  17   [Additional counsel on signature page]

  18                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  19
       DUC CHUNG, BURNETTA EVERETT, Case No.: 2:20-CV-04954-DDP-GJS
  20   DWIGHT EVERETT, DEBRA
       LEONELLI, DAVID REGE, CONNIE
  21   SIMMONS, JAMES SIMMONS, and         AMENDED CLASS ACTION
       MICHAEL SIMMONS on behalf of        COMPLAINT FOR DAMAGES
  22   themselves and all others similarly
       situated,
  23                                       1. NEGLIGENCE
                   Plaintiffs,             2. GROSS NEGLIGENCE
  24          vs.                          3. NEGLIGENT INFLICTION OF
  25   CARNIVAL CORPORATION;                  EMOTIONAL DISTRESS
       CARNIVAL PLC and PRINCESS           4. INTENTIONAL INFLICTION OF
  26                                          EMOTIONAL DISTRESS
       CRUISE LINES LTD.,
  27
                   Defendants.                  DEMAND FOR JURY TRIAL
  28
                                                       AMENDED CLASS ACTION COMPLAINT FOR
                                                                                DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 2 of 54 Page ID #:117



   1                        COMPLAINT AND JURY DEMAND
   2         Individual and representative Plaintiffs DUC CHUNG, BURNETTA
   3   EVERETT, DWIGHT EVERETT, CONNIE SIMMONS, JAMES SIMMONS, and
   4   MICHAEL SIMMONS, bring this action for themselves and on behalf of all
   5   persons similarly situated, including Individual Plaintiffs DEBRA LEONELLI and
   6   DAVID REGE, and the more than 2000 other passengers who sailed on the
   7   roundtrip Motor Vessel (“M/V”) GRAND PRINCESS cruise from San Francisco,
   8   California on February 11, 2020, to Mexico, against Defendants, PRINCESS
   9   CRUISE LINES LTD. ("PRINCESS"), its parent companies CARNIVAL
  10   CORPORATION & CARNIVAL PLC (collectively, “CARNIVAL”) and allege:
  11                                    THE PARTIES
  12         1.    Individual and representative Plaintiff Duc Chung is sui juris, and is a
  13   resident of Fresno County, California and was a passenger onboard the Grand
  14   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  15         2.    Individual and representative Plaintiff Burnetta Everett is sui juris, and
  16   is a resident of Ventura County, California and was a passenger onboard the Grand
  17   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  18         3.    Individual and representative Plaintiff Dwight Everett is sui juris, and
  19   is a resident of Ventura County, California and was a passenger onboard the Grand
  20   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  21         4.    Individual and representative Plaintiff Connie Simmons is sui juris,
  22   and is a resident of San Joaquin County, California and was a passenger onboard
  23   the Grand Princess cruise from February 11, 2020, to disembarkation on February
  24   21, 2020.
  25         5.    Individual and representative Plaintiff James Simmons is sui juris, and
  26   is a resident of Fresno County, California and was a passenger onboard the Grand
  27   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  28
                                                            AMENDED CLASS ACTION COMPLAINT FOR
                                              -2-                                    DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 3 of 54 Page ID #:118



   1           6.    Individual and representative Plaintiff Michael Simmons is sui juris,
   2   and is a resident of San Joaquin County, California and was a passenger onboard
   3   the Grand Princess cruise from February 11, 2020, to disembarkation on February
   4   21, 2020.
   5           7.    Individual Plaintiff Debra Leonelli is sui juris, and is a resident of San
   6   Francisco County, California and was a passenger onboard the Grand Princess
   7   cruise from February 11, 2020 through her disembarkation on or about March 10,
   8   2020.
   9           8.    Individual Plaintiff David Rege is sui juris, and is a resident of San
  10   Francisco County, California and was a passenger onboard the Grand Princess
  11   cruise from February 11, 2020 through his disembarkation on or about March 10,
  12   2020.
  13           9.    Defendant CARNIVAL CORPORATION was incorporated in 1972 in
  14   Panama and has its headquarters in Miami, Florida.
  15           10.   Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
  16   United Kingdom. It also has its headquarters in Miami, Florida.
  17           11.   Upon information and belief, Defendant PRINCESS CRUISE LINES
  18   LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
  19           12.   Upon information and belief, at all times hereto, CARNIVAL
  20   CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
  21   and profited (directly or indirectly) from and owned, controlled, and operated the
  22   cruise ship, M/V GRAND PRINCESS.
  23                        ALTER EGO/PIERCING CORPORATE VEIL
  24           13.   Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
  25   PRINCESS are alter egos and/or agents of each other such that the corporate form
  26   should be disregarded.
  27           14.   CARNIVAL CORPORATION and CARNIVAL PLC operate as a
  28   single economic enterprise. They share a senior executive management team and
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                -3-                                     DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 4 of 54 Page ID #:119



   1   identical Boards of Directors. Both CARNIVAL CORPORATION and
   2   CARNIVAL PLC share a single headquarters in Miami, Florida. They are one and
   3   the same.
   4         15.    As described by CARNIVAL CORPORATION in a filing with the
   5   Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
   6   plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
   7   Corporation and Carnival plc are combined through a number of contracts and
   8   through provisions in Carnival Corporation’s Articles of Incorporation and By-
   9   Laws and Carnival plc’s Articles of Association.”
  10         16.    Plaintiffs bring this lawsuit against CARNIVAL CORPORATION and
  11   CARNIVAL PLC individually, but because the entities work as alter-egos and/or
  12   agents of one another, Plaintiff refers to them collectively throughout this
  13   Complaint as “CARNIVAL.”
  14         17.    In the same SEC filings in which CARNIVAL explains the DLC, it
  15   also claims a portfolio of cruise brands which it breaks into two segments: (1) the
  16   North America Segment, which includes PRINCESS, and (2) the Europe Australia
  17   and Asia Segment. CARNIVAL represents that, with these two segments, it
  18   “operate[s] over 100 cruise ships within a portfolio of leading global, regional, and
  19   national cruise brands.” CARNIVAL further provides details as to the passenger
  20   capacity of each of its subsidiary brands, and each brand’s respective percentage of
  21   the total capacity of CARNIVAL CORPORATION.
  22         18.    CARNIVAL thus represents to the public that it can properly claim the
  23   revenues, income, earnings, assets, carrying capacity, employees, and vessels
  24   operating as PRINCESS CRUISE LINES.
  25         19.    Additionally, CARNIVAL claims control over PRINCESS’s
  26   operations. For instance, in a federal criminal plea agreement signed by
  27   CARNIVAL in 2016, CARNIVAL stated that it “currently monitors and supervises
  28
                                                             AMENDED CLASS ACTION COMPLAINT FOR
                                               -4-                                    DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 5 of 54 Page ID #:120



   1   environmental, safety, security, and regulatory requirements for Princess and other
   2   Carnival brands.
   3         20.    As demonstrated above, CARNIVAL has ownership and control over
   4   PRINCESS, and CARNIVAL exerts control and domination over PRINCESS’s
   5   business and day-to-day operations. Plaintiff believes that further discovery will
   6   reveal the full extent of this control.
   7         21.    Further evidencing the permeability of the corporate structures
   8   between PRINCESS and CARNIVAL is the fact that the Chief Medical Officer for
   9   PRINCESS, Dr. Grant Tarling, serves in the same exact role for each of the cruise
  10   lines under CARNIVAL’s Holland America Group. In this role, Tarling provided
  11   multiple messages to the public on behalf of PRINCESS and CARNIVAL through
  12   YouTube and Facebook, regarding the status of the M/V DIAMOND PRINCESS
  13   and about safety measures PRINCESS and CARNIVAL claimed to implement on
  14   PRINCESS ships. 1
  15         22.    CARNIVAL and PRINCESS also share the same Board of Directors
  16   and almost all of the same executive officers and CARNIVAL and PRINCESS also
  17   appear to use the same assets, including the vessel that is the subject of this
  18   Complaint.
  19         23.    In fact, in past SEC filings, CARNIVAL has claimed the M/V
  20   GRAND PRINCESS as one of its assets. CARNIVAL represents that the M/V
  21   GRAND PRINCESS is one of its vessels for the purposes of aggregating
  22   CARNIVAL’s own worth, financial condition and abilities to the public and in
  23   business dealings, allowing it to leverage this value for its own benefit.
  24         24.    Given CARNIVAL’s control of operations and co-mingling of assets
  25   with PRINCESS—both of which can be more fully established through
  26
       1
        See, e.g., Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
  27   https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
  28   August 14, 2020); Dr. Grant Tarling Medical Update with Enhanced Screening and
       Preventive Health Measures, February 29, 2020,
       https://www.youtube.com/watch?v=kSOuXwmh9Lo AMENDED (last visited August
                                                                   CLASS ACTION   14, 2020).
                                                                                COMPLAINT FOR
                                            -5-                                     DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 6 of 54 Page ID #:121



   1   discovery—the corporate form should be disregarded here. Failure to do so would
   2   thwart the interests of justice by allowing CARNIVAL to, on one hand, claim the
   3   M/V GRAND PRINCESS as a part of its holdings, but then, on the other hand,
   4   disclaim responsibility for that vessel and the passengers traveling on it.
   5                                      JURISDICTION
   6         25.    This Court has Admiralty subject matter jurisdiction pursuant to 28
   7   U.S.C. § 1333, as this case involves a maritime tort. The type of incident and
   8   injuries suffered by Plaintiffs and the class had the potential to impact maritime
   9   commerce as Plaintiffs and the class suffered harm and Plaintiffs and the class were
  10   and continue to be at serious risk of imminent harm as a result of exposure to
  11   COVID-19 aboard the cruise ship upon which they were paying passengers.
  12         26.    This Court also has subject matter jurisdiction pursuant to the Class
  13   Action Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the
  14   claims of the proposed Class Members exceed $5,000,000 and because at least one
  15   member of the Proposed Class of plaintiffs is a citizen of a state different from at
  16   least one Defendant. Further, this court has jurisdiction over the claims of certain
  17   individual Plaintiffs under 28 U.S.C. § 1332 because the amount in controversy
  18   exceeds seventy-five thousand dollars ($75,000), as to each of the individual
  19   Plaintiffs and Plaintiffs are citizens of a different state than the Defendants.
  20         27.    This Court has personal jurisdiction over Defendants, who each
  21   conduct substantial business in this district.
  22         28.    Defendant PRINCESS has its headquarters in Santa Clarita, California.
  23         29.    Upon information and belief, CARNIVAL, including by and through
  24   its subsidiary, PRINCESS, markets cruise vacations to California residents and
  25   employs thousands of California residents to work at its California headquarters.
  26   The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
  27   authorized to do business in California, conducts substantial business in California,
  28   and some of the actions giving rise to this Complaint took place in California.
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                -6-                                     DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 7 of 54 Page ID #:122



   1         30.     The claims asserted herein arise from Defendants’ contacts with
   2   California.
   3         31.     Additionally, the Passage Contract purports to name the Central
   4   District as a proper venue to actions against the Defendants. Although Plaintiffs do
   5   not concede the enforceability of the Passage Contract, by naming this District as a
   6   proper venue, Defendants have consented to personal jurisdiction in this District.
   7         32.     Each of the facts pleaded herein independently, but also all of these
   8   facts together, are sufficient to render the exercise of jurisdiction by this Court over
   9   Defendants permissible under traditional notions of fair play and substantial justice.
  10                                          VENUE
  11         33.     Venue in the Central District of California is proper under 28
  12   U.S.C. § 1391 because Defendants are deemed to reside in any judicial district in
  13   which they are subject to personal jurisdiction.
  14         34.     Additionally, without conceding the enforceability of the Passage
  15   Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
  16   selection provision designating the United States District Court for the Central
  17   District of California in Los Angeles as a proper venue for this action.
  18                               FACTUAL ALLEGATIONS
  19   I.    COVID-19, Its Symptoms, and Long-Term Effects
  20         35.     In December 2019, a new strain of Coronavirus known as COVID-19
  21   or SARS-CoV-2 was first reported as having been diagnosed in humans in China.
  22   The virus quickly spread through China and Asia and has caused a global
  23   pandemic.
  24         36.     On January 20, 2020, the United States Centers for Disease Control
  25   and Prevention (“CDC”) announced the first confirmed case in the U.S. Ten days
  26   later, on January 30, 2020, the CDC announced that it had identified, in Illinois, the
  27   first known instance of person-to-person spread (i.e. not related to travel outside of
  28   the United States).
                                                              AMENDED CLASS ACTION COMPLAINT FOR
                                                -7-                                    DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 8 of 54 Page ID #:123



   1         37.    Also on January 30, 2020, the World Health Organization declared
   2   COVID-19 a global health emergency.
   3         38.    When Plaintiffs filed their First Amended Complaint there were
   4   approximately 1.7 million cases in the United States. Now, there are over 5 million
   5   confirmed cases. In the meantime, almost 60,000 more people in the United States
   6   have died as a result of COVID-19 since the filing of the First Amended
   7   Complaint—bringing the total death toll to over 162,000 in the United States alone.
   8   The death toll worldwide is reported to be more than 760,000 people out of more
   9   than 21 million confirmed cases.
  10         39.    The full scope of the impact of this pandemic remains unknown, as
  11   reports have indicated that the numbers of cases and deaths may be significantly
  12   undercounted. 2 One reason for this undercounting is due to the unavailability and
  13   inaccuracy of COVID-19 diagnostic tests in the United States, particularly during
  14   the early days of the pandemic. 3 Indeed, the initial test designed by the CDC
  15   contained critical flaws, and the process of developing a more accurate test delayed
  16   widespread availability of COVID-19 tests by weeks. 4
  17         40.    Once testing became more widely available—though still not
  18   accessible to all those in need—it was, and has remained, inaccurate. In particular,
  19
       2
  20     Berkeley Lovelace Jr., Official U.S. coronavirus death toll is ‘a substantial
       undercount’ of actual tally, Yale study finds, CNBC, July 1, 2020,
  21   https://www.cnbc.com/2020/07/01/official-us-coronavirus-death-toll-is-a-
       substantial-undercount-of-actual-tally-new-yale-study-finds.html (last visited
  22   August 12, 2020); Apoorva Mandavilli, Actual Coronavirus Infections Vastly
  23   Undercounted, C.D.C. Data Shows, New York Times, June 27, 2020 (updated
       August 6, 2020), https://www.nytimes.com/2020/06/27/health/coronavirus-
  24   antibodies-asymptomatic.html (last visited August 12, 2020).
       3
         See Olga Khazan, The 4 Key Reasons the U.S. Is So Behind on Coronavirus
  25   Testing, The Atlantic, March 13, 2020,
  26   https://www.theatlantic.com/health/archive/2020/03/why-coronavirus-testing-us-so-
       delayed/607954/ (last visited August 12, 2020).
  27   4
         Caroline Chen, Marshall Allen, Lexi Churchill, and Isaac Arnsdorf, Key Missteps
  28   at the CDC Have Set Back Its Ability to Detect the Potential Spread of
       Coronavirus, ProPublica, February 28, 2020,
       https://www.propublica.org/article/cdc-coronavirus-covid-19-test.
                                                            AMENDED CLASS ACTION COMPLAINT FOR
                                               -8-                                   DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 9 of 54 Page ID #:124



   1   experts warn of false negatives. 5 For instance, one San Francisco resident who
   2   traveled on Defendants’ ship the DIAMOND PRINCESS reported taking over a
   3   dozen COVID-19 tests during a month-long period. The tests returned alternating
   4   results of positive and negative. 6
   5          41.    The concern that negative test results could not be trusted led experts
   6   to advise those exposed to COVID-19 to quarantine for 14 days, even if they tested
   7   negative for the virus. Indeed, as described in more detail below, Defendants and
   8   the federal government required Plaintiffs in this case to participate in a two-week
   9   quarantine on military bases, and advised that they should do so regardless of a
  10   negative test. 7
  11          42.    Despite the likely drastic undercounting of case and death statistics,
  12   the numbers make abundantly clear that COVID-19 spreads swiftly, and poses
  13   grave risks to individuals exposed to it.
  14          43.    The means by which the virus spreads are varied, and not yet fully
  15   known. Studies tend to show that the virus can be transmitted through person-to-
  16   person contact 8, but also through air flow, and on surfaces. 9 In particular, recent
  17   studies have indicated that spaces without poor or limited ventilation can cause
  18
  19   5
         Lisa M. Krieger, Coronavirus false tests results: With a push to screen come
  20   questions of accuracy, The Mercury News, March 19, 2020,
       https://www.mercurynews.com/2020/03/19/coronavirus-false-test-results-with-the-
  21   push-to-screen-come-questions-of-accuracy/ (last visited August 12, 2020).
       6
  22     Id.
       7
  23     Id.
       8
         Centers for Disease Control, How COVID-19 Spreads, Updated June 16, 2020,
  24   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
       spreads.html (last visited August 12, 2020).
  25   9
         Id.; see also Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus
  26   Retrieved From Hospital Air, August 11, 2020,
       https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
  27   (last visited August 12, 2020); Joshua L. Santarpia, et al., Aerosol and surface
  28   contamination of SARS-CoV-2 observed in quarantine and isolation care, Nature
       Research Scientific Reports (2020) 10:127732,
       https://www.nature.com/articles/s41598-020-69286-3AMENDED CLASS ACTION COMPLAINT FOR
                                               -9-                                   DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 10 of 54 Page ID #:125



    1   greater accumulation of the airborne virus because of the presence of aerosolized
    2   droplets that can cause transmission. 10
    3         44.    Likewise, the length of time that the virus can survive on surfaces
    4   remains unclear. But at least one study indicates that items with repeated and/or
    5   prolonged contact—such as a phone or television remote control—can carry the
    6   virus. The same study also showed the virus present on surfaces, such as floors and
    7   window sills, that were untouched by any patient, but which were in the stream of
    8   air flow in the patient’s room. 11 Another study suggests that transmission is
    9   possible through shared elevator buttons. 12
  10          45.    The virus has an incubation period believed to be approximately 14
  11    days, 13 but many of the ailments associated with COVID-19 persist for weeks and,
  12    in some instances, months.14
  13          46.    The full extent and longevity of the virus’s effects on the human body
  14    also remain unclear and—because of the virus’s novelty—largely unstudied. The
  15
        10
  16       Apoorva Mandavilli, A Smoking Gun’: Infection Coronavirus Retrieved From
        Hospital Air, August 11, 2020,
  17    https://www.nytimes.com/2020/08/11/health/coronavirus-aerosols-indoors.html
  18    (last visited August 12, 2020)
        11
           Joshua L. Santarpia, et al., Aerosol and surface contamination of SARS-CoV-2
  19    observed in quarantine and isolation care, Nature Research Scientific Reports
        (2020) 10:127732, https://www.nature.com/articles/s41598-020-69286-3
  20    12
           Aylin Woodward, As asymptomatic coronavirus carrier infected an apartment
  21    neighbor without sharing the same space. A study blames the building’s elevator
        buttons., Business Insider, July 5, 2020,
  22    https://www.businessinsider.com/coronavirus-jumped-between-people-via-
  23    elevator-surfaces-study-2020-7 (last visited August 12, 2020).
        13
           Centers for Disease Control, Interim Clinical Guidance for Management of
  24    Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
        2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
  25    management-patients.html (last visited August 12, 2020).
        14
  26       Mark W. Tenforde, et al., Symptom Duration and Risk Factors for Delayed
        Return to Usual Health Among Outpatients with COVID-19 in a Multistate Health
  27    Care Systems Network –United States, March-June 2020, Morbidity and Mortality
  28    Weekly Report, July 31, 2020,
        https://www.cdc.gov/mmwr/volumes/69/wr/mm6930e1.htm (last visited August 12,
        2020).                                                 AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 10 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 11 of 54 Page ID #:126



    1   research that has been conducted suggests that exposure to and contraction of
    2   COVID-19 leads to a wide range of medical outcomes, from a mild cough and/or
    3   sore throat to sustained cardiac, kidney, liver, neurological, respiratory, and
    4   circulatory damage. 15 And, as shown by the statistics reported above, many patients
    5   die as a result of contracting the virus.
    6         47.    COVID-19 is sometimes associated with symptoms such as: fever,
    7   cough, shortness of breath, body and muscle aches, and loss of taste and smell. The
    8   virus manifests differently, however, in different patients, striking some with brutal
    9   swiftness and others with more mild symptoms. Some people who contract the
  10    virus have a fever; others do not. Some suffer from extreme fatigue; others do not.
  11    Some report having a sore throat; others do not. 16 Some COVID patients never
  12    display any of these “typical” symptoms and instead experience COVID-19 as more
  13    of a stomach virus, experiencing diarrhea and/or vomiting. Others never experience
  14    gastro-intestinal distress. Still, some people test positive for the virus while
  15    appearing to be entirely asymptomatic, with no symptoms whatsoever, 17 or only
  16    later develop effects from the virus.
  17          48.    The multiple presentations of the disease made it difficult for a patient
  18    to immediately attribute their symptoms to COVID-19, especially in the early days
  19    of the pandemic, before the general public and treating physicians became more
  20    informed as to how the myriad manifestations of the disease.
  21          49.    In addition to—and sometimes separate from—the symptoms
  22    described above, the virus can also wreak havoc on patients’ organs. COVID-19
  23
  24    15
           Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
  25    August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
        symptoms.html (last visited August 12, 2020).
  26    16
           Centers for Disease Control, Interim Clinical Guidance for Management of
  27    Patients with Confirmed Coronavirus Disease (COVID-19), Updated June 30,
        2020, https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
  28    management-patients.html (last visited August 12, 2020).
        17
           Id.                                               AMENDED CLASS ACTION COMPLAINT FOR
                                               - 11 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 12 of 54 Page ID #:127



    1   can cause heart and liver failure, kidney damage, neurological deficits, and blood
    2   clots that can lead to severe and/or multiple strokes and limb amputation. 18
    3         50.    Research thus far has shown that patients who are believed to have
    4   “recovered” from COVID-19 continue to suffer life-altering and potentially life-
    5   threatening health problems. 19 For instance, one study found that at approximately
    6   71 days after a positive COVID-19 test, irrespective of the severity of the patient’s
    7   symptoms, the time of the original diagnosis, and any pre-existing conditions, 60%
    8   of patients evaluated showed signs of “ongoing myocardial inflammation.” The
    9   same study discovered that 78% of patients demonstrated “cardiac involvement”—
  10    that is, these patients had abnormal cardiac readings associated with bad outcomes
  11    for cardiomyopathies. 20
  12          51.    Additionally, some patients who initially experience only mild
  13    symptoms (or no symptoms) later suffer catastrophic damage, such as stroke, 21
  14    severe blood clots, 22 and/or cardiac inflammation like that described above.
  15
        18
  16       Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
        Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
  17    and elsewhere. The Washington Post. April 15, 2020.
  18    https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
        are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
  19    7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited April 29, 2020).
        19
           See, e.g., Diana Lindner, et al., Association of Cardiac Infection With SARS-
  20    CoV-2 in Confirmed COVID-19 Autoposy Cases, JAMA Cardiology, July 27,
  21    20202, https://jamanetwork.com/journals/jamacardiology/fullarticle/2768914
        (finding “virus progeny” in the heart of autopsied COVID-19 patients).
  22    20
           Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
  23    Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
        19), JAMA Cardiology, July 27, 2020,
  24    https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
        August 12, 2020).
  25    21
           Ariana Eunjung Cha, Young and middle-aged people, barely sick with covid-19
  26    are dying of strokes, The Washington Post, April 25, 2020,
        https://www.washingtonpost.com/health/2020/04/24/strokes-coronavirus-young-
  27    patients/ (last visited August 12, 2020).
        22
  28       Tara Parker-Pope, The Many Symptoms of Covid-19, The New York Times,
        August 5, 2020, https://www.nytimes.com/2020/08/05/well/live/coronavirus-covid-
        symptoms.html (last visited August 12, 2020).           AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 12 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 13 of 54 Page ID #:128



    1         52.    And some people contract and carry the virus without manifesting or
    2   experiencing any initial symptoms. Due to the newness of the virus, research into
    3   its full range of effects on “asymptomatic” patients remains limited. Studies have
    4   not yet concluded with any certainty that these patients do not, in fact, suffer
    5   physical repercussions as a result of their having been exposed to and carried the
    6   virus. However, some medical experts and researchers have reported that these
    7   “asymptomatic” patients may in fact suffer long-term and/or later-manifesting
    8   harms.
    9         53.    Such occurrences were described by Dr. Jon Drezner, Director of the
  10    University of Washington Medicine Center for Sports Cardiology in Seattle, team
  11    physician for the Seattle Seahawks, Seattle Reign, and University of Washington
  12    Huskies, and advisor to the NCAA on cardiac issues, on an August 11, 2020 CNN
  13    broadcast. Drezner explained that “early on in the pandemic we learned that
  14    COVID-19 can affect the heart. And about one in four hospitalized have heart
  15    injury and raised a lot of questions and concerns about patients who weren’t in the
  16    hospital.” He continued by posing the question: “Would patients who have mild
  17    symptoms or no symptoms have heart injury?” and further explained that, “More
  18    recently we’ve been learning that some college and professional athletes are
  19    inflicted with myocarditis (inflammation of the heart which can trigger arrhythmia
  20    or cardiac arrest) from COVID-19.”
  21          54.    Dr. Drezner confirmed that this potentially long-term damage can
  22    afflict someone who was asymptomatic or who experienced only a mild case of
  23    COVID-19 that did not require hospitalization. He said: “We are learning that
  24    some athletes who really had no symptoms and go through subsequent testing are
  25    being diagnosed with myocarditis[,]” which is, in his words: “inflammation of the
  26    heart muscle and it can lead to scar tissue in the heart. And that scar tissue can be a
  27    focus for arrhythmia or even sudden cardiac arrest.” 23
  28    23
           Interview on CNN Anderson Cooper 360 August 11, 2020, transcript available
        at: http://transcripts.cnn.com/TRANSCRIPTS/2008/11/cnr.10.html
                                                         AMENDED CLASS ACTION COMPLAINT FOR
                                             - 13 -                               DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 14 of 54 Page ID #:129



    1          55.     Likewise, a study that considers, among other things, the lingering
    2   impact of the virus on those with mild symptoms is currently underway at the
    3   University of California, San Francisco. Among the stuy’s findings, is that children
    4   exposed to “adult relatives with flu-like symptoms” developed signs of Kawasaki
    5   disease, including lesions on their feet and hands, weeks or months after that
    6   exposure. 24
    7          56.     Together, the multiple presentations of the virus, range of severity of
    8   symptoms—from asymptomatic to severe—the unavailability and inaccuracy of
    9   testing, along with the limited research about COVID-19 make it plausible that a
  10    person directly exposed to the virus, particularly for prolonged periods of time, like
  11    the passengers on the M/V GRAND PRINCESS, will suffer long-lasting, and
  12    potentially life-altering or fatal health effects.
  13           57.     As a result and a proximate cause of Defendants PRINCESS and
  14    CARNIVAL exposing Plaintiffs to COVID-19 aboard the M/V GRAND
  15    PRINCESS, as described in more detail below, and because of the nature of the
  16    virus and its long-term health effects, Plaintiffs will require medical monitoring and
  17    diagnostic examinations into the future. This monitoring is required to diagnose,
  18    prevent, and/or treat current or future injury related to Plaintiffs’ and Class
  19    members’ exposure to, contraction of, illness and disease related to, asymptomatic
  20    contraction of, and potential contraction of COVID-19, in light of the evolving
  21    scientific understanding of the full risk and scope of health outcomes related to
  22    and/or resulting from the virus.
  23
  24
  25
        24
  26      Peter Fimrite, Long after the illness is gone, damage from coronavirus may
        remain, San Francisco Chronicle, May 31, 2020,
  27    https://www.sfchronicle.com/health/article/Long-after-the-illness-is-gone-the-
  28    damage-from-
        15305842.php?utm_campaign=CMS%20Sharing%20Tools%20(Premium)&utm_s
        ource=share-by-email&utm_medium=email (last visited       August
                                                              AMENDED CLASS13, 2020)
                                                                           ACTION COMPLAINT FOR
                                                - 14 -                                DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 15 of 54 Page ID #:130



    1   II.   Carnival and Princess Knew or Should Have Known the Risks of Viral
    2         Contagion Aboard Their Cruise Ships.

    3         58.    In early February 2020, experts in the European Union, led by
    4   epidemiologist Dr. Christou Hadjichristodoulou, released specific guidelines for the
    5   cruise industry that included an outline of the risk of COVID-19 outbreaks aboard
    6   cruise ships and recommended response protocols. 25 Specifically, the guidelines
    7   directed that, in the event of a COVID-19 case, “close contacts” of the individuals
    8   believed to have COVID-19 should be quarantined in their cabin or on shore, and
    9   “casual contacts” should be disembarked from the ship. 26
  10          59.    Defendants CARNIVAL and PRINCESS represent to their customers
  11    and the general public that they have a commitment to “the health, safety, and
  12    security” of their passengers and promote their business as one that “always strives
  13    to be free of injuries, illness and loss.” 27 They further assert that they “[s]upport a
  14    proactive framework of risk mitigation in the areas of HESS [Health, Environment,
  15    Safety, Security] aimed at preventing, monitoring and responding to threats.” 28
  16
        25
  17       Interim Advice for Preparedness and Response to Cases of Acute Respiratory
        Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
  18    Advice for ship operators for preparednessand response to the outbreak of 2019-
        nCoV acute respiratory disease, Feb. 3, 2020,
  19    https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
        advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
  20    Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
  21    PrincessShadow Another Cruise Ship Outbreak, The New York Times, March 8,
        2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
  22    ship.html (last visited April 6, 2020).
        26
  23       Healthy GateWays, Algorithm for decision making in response to an event of a
        suspect case of COVID-19,
  24    https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
        visited April 6, 2020).
  25    27
           Carnival Health, Environment, Safety, Security & Sustainability Policy &
  26    Governance, Carnival Health, Environment, Safety, Security & Sustainability
        Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
  27    environment-safety-security-sustainability-policy-governance/ (last visited April 7,
        2020).
  28    28
           Carnival Corporation & PLC Health, Environmental, Safety, Security, and
        Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
                                                            AMENDED CLASS ACTION COMPLAINT FOR
                                                - 15 -                               DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 16 of 54 Page ID #:131



    1         60.    However, in or before early February 2020, Defendants became aware
    2   of an outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS,
    3   which is owned and/or operated by CARNIVAL and PRINCESS. The outbreak
    4   originated on the DIAMOND PRINCESS while the vessel was docked in
    5   Yokohama, Japan. Ten cases were originally diagnosed, and that number rapidly
    6   escalated to over 700 cases—over one-fifth of the passengers and crew members
    7   onboard the ship at the time. Investigative reporting about the DIAMOND
    8   PRINCESS revealed that well after CARNIVAL and PRINCESS became aware of
    9   the first case aboard the ship, Defendants worked to “keep the fun going” by
  10    “encouraging [guests] to mingle.” 29
  11          61.    To date, at least 14 of the DIAMOND PRINCESS’s passengers have
  12    died as a result of COVID-19. 30 At least two of these fatalities occurred before
  13    February 19, 2020. 31
  14          62.    On February 13, 2020, Dr. Grant Tarling posted a “Diamond Princess
  15    Update” on Facebook, explaining that six days after learning that a man aboard the
  16    ship was diagnosed with COVID-19, “all guests and crew were evaluated for
  17    symptoms of the illness and the first batch of several hundred laboratory samples
  18    were taken from individuals with symptoms or suspected to have been exposed to
  19    the virus.” 32 Thus, Defendants were not only aware of the potential for outbreak,
  20
        files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited April 7, 2020).
  21    29
           Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
  22    Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
        2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
  23    visited April 20, 2020).
        30
  24       Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond
        Princess, Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-
  25    coronavirus-covid-19-tokyo-bay/.
        31
  26       See The New York Times, Japan Reports 2 Deaths Among Cruise Ship
        Passengers, Feb. 19, 2020, https://www.nytimes.com/2020/02/19/world/asia/china-
  27    coronavirus.html (last visited April 6, 2020).
        32
  28       Diamond Princess Update: Dr. Grant Tarling, February 13, 2020,
        https://www.facebook.com/PrincessCruises/videos/203765767439746/ (last visited
        August 14, 2020).                                    AMENDED CLASS ACTION COMPLAINT FOR
                                                - 16 -                                DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 17 of 54 Page ID #:132



    1   but also of steps that should be taken immediately after learning of a positive case
    2   onboard.
    3         63.    Additionally, Dr. Tarling explained that Japanese health authorities
    4   “expected” there would be additional cases onboard the ship due to the exposure
    5   passengers and crew members experienced due to contact with the diagnosed
    6   individual and his close contacts. 33 Obviously, Defendants knew that even just one
    7   positive COVID-19 case onboard one of their cruise ships could expose and infect
    8   dozens or more other passengers, leading to an outbreak.
    9         64.    What’s more, Dr. Tarling’s Facebook post identified the symptoms the
  10    medical staff onboard the ship were witnessing from those with COVID-19.
  11    Leadership at Princess and Carnival were well aware of what to look for in high
  12    risk situations, and knew how to advise passengers. 34 But, as Plaintiffs here would
  13    discover, Defendants’ did not apply their lessons from the DIAMOND PRINCESS
  14    to subsequent cruises.
  15          65.    In a February 18, 2020, update issued in response to the crisis aboard
  16    the DIAMOND PRINCESS, the CDC stated that “the rate of new reports of
  17    positives [now] on board, especially among those without symptoms, highlights the
  18    high burden of infection on the ship and potential for ongoing risk.” 35
  19          66.    Upon information and belief, in February 2020, CARNIVAL and
  20    PRINCESS also operated a voyage on the RUBY PRINCESS, from New Zealand
  21    to Australia. News reports suggest that in mid-to-late February, Defendants became
  22    aware of COVID-19 cases onboard the RUBY PRINCESS. Despite this
  23    information, CARNIVAL operated a second voyage on the RUBY PRINCESS,
  24    immediately following the New Zealand-to-Australia voyage. Since the vessel
  25
        33
           Id.
  26    34
           Id.
  27    35
           See Centers for Disease Control and Prevention, Update on the Diamond Princess
  28    Cruise Ship in Japan, Feb. 18, 2020,
        https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html
        (last visited April 6, 2020).                       AMENDED CLASS ACTION COMPLAINT FOR
                                              - 17 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 18 of 54 Page ID #:133



    1   docked in Australia on March 19, 2020, over 600 passengers who were on the
    2   RUBY PRINCESS have tested positive for the virus and 10 have died. Australian
    3   authorities have announced a criminal investigation into the matter.
    4             67.   To date, cruises run by CARNIVAL and PRINCESS have been
    5   identified as responsible for more than 1,500 positive COVID-19 infections, and
    6   almost 40 deaths.
    7   III. What Makes Cruise Ships Different From Other Businesses

    8             68.   In some material respects, in the context of COVID-19 claims,
    9   common carriers like cruise ships undertaking custodial, long-haul, open-water
  10    voyages present heightened risks to passengers that differ from other land-based
  11    businesses. With these heightened risks, as factual and legal matters, come
  12    additional attendant obligations on the owners and operators of cruise ships.
  13              69.   As Defendants knew, cruise ships are particularly susceptible to rapid
  14    viral contagion because—unlike other businesses, such as restaurants, retail shops,
  15    and other consumer-facing businesses—after embarkation, passengers are
  16    effectively trapped onboard. PRINCESS and CARNIVAL had a custodial role over
  17    their passengers, who had no option for safe and fast exit while the vessel remained
  18    at sea.
  19              70.   Cruise ships like M/V GRAND PRINCESS have a high population
  20    density, and the population is characterized by “relatively homogenous mixing”—
  21    meaning, there are a lot of people onboard, and they are all interacting with one
  22    another. 36
  23              71.   CARNIVAL and PRINCESS were and are well-aware of the fact that
  24    their crew members interact closely with passengers and often travel on multiple
  25    trips back-to-back, putting crew members into close contact with thousands of
  26
        36
          J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
  27    ship: estimating the epidemic potential and effectiveness of public health
  28    countermeasures, Journal of Travel Medicine, Published February 28, 2020,
        https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
        2020).                                                AMENDED CLASS ACTION COMPLAINT FOR
                                               - 18 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 19 of 54 Page ID #:134



    1   passengers in short periods of time. What’s more, these crew members and the
    2   ship’s passengers share a number of confined, public spaces—such as elevators and
    3   public restrooms—and interact with a myriad of shared, and frequently-touched
    4   surfaces, including but certainly not limited to the utensils used to serve food on
    5   buffet lines, elevator buttons, hand railings, chairs, cards and other game pieces,
    6   and door handles. The frequency with which individuals touch these surfaces along
    7   with the sheer number of people who come into contact with them in a limited
    8   period of time make cruise ships uniquely dangerous for the spread of viruses,
    9   including COVID-19.
  10          72.     CARNIVAL and PRINCESS also understood, based on their years of
  11    specific experience operating cruise ships, the limited air flow and low ventilation
  12    in the interior of cruise ships, and they knew that these conditions make airborne
  13    viruses all the more hazardous on board a ship, particularly where passengers are
  14    exposed for a lengthy period of time during a long-haul, open-water voyage.
  15          73.     The combination of the aforementioned factors, among other factors,
  16    make cruise ships distinctly susceptible to rapidly and pervasively spreading
  17    pathogens in ways that differ from most other businesses, which was well-known to
  18    Defendants.
  19          74.     Years before the COVID-19 outbreaks aboard the DIAMOND
  20    PRINCESS, RUBY PRINCESS, and M/V GRAND PRINCESS, CARNIVAL and
  21    PRINCESS’s own Group Senior Vice President and Chief Medical Officer Grant
  22    Tarling, M.D., M.P.H. co-authored an article that acknowledged that cruise ships
  23    “represent a potential source for introduction of novel or antigenically drifted
  24    influenza virus strains to the United States” and that cruise ship characteristics, such
  25    as “close quarters and prolonged contact among travelers on ships and during land-
  26    based tours before embarkation, increase the risk of communicable disease
  27    transmission.” 37
  28    37
          Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
        al., Laboratory-based respiratory virus surveillance pilot project
                                                             AMENDED       on select
                                                                     CLASS ACTION     cruise
                                                                                  COMPLAINT FOR
                                              - 19 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 20 of 54 Page ID #:135



    1         75.    A study published on February 28, 2020, echoed Dr. Tarling’s
    2   findings, and highlights the unique conditions of cruise ships that “amplified” the
    3   spread of COVID-19 among those onboard the Diamond Princess. 38 The study also
    4   revealed that extended periods of time on the ship without quarantine increased the
    5   spread of the virus.
    6         76.    PRINCESS and CARNIVAL were aware of passengers’ reasonable
    7   reliance on them, and held themselves out as being committed to ensuring
    8   passengers’ safety and well-being. CARNIVAL’S Health, Environment, Safety and
    9   Security Policy describes, in CARNIVAL’s words, its “commitments to: Protecting
  10    the health, safety and security of our passengers, guests, employees and all others
  11    working on our behalf, thereby promoting an organization that always strives to be
  12    free of injuries, illness and loss. … [and] assigning health, environment, safety,
  13    security (HESS) and sustainability matters the same priority as other critical
  14    business matters.” 39 Notably, this website specifically identifies PRINCESS as a
  15    part of CARNIVAL CORPORATION and CARNIVAL PLC, represenging that the
  16    policy applies to the subsidiary as well as the parent.
  17          77.    In furtherance of these commitments, CARNIVAL’s HESS Corporate
  18    Policy states that the company will, among other things, “[s]upport a proactive
  19    framework of risk mitigation in the areas of HESS aimed at preventing, monitoring,
  20    and responding to threats.” 40 It also states that CARNIVAL will “Promptly report
  21
  22
        ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
  23    38
           J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise
  24    ship: estimating the epidemic potential and effectiveness of public health
        countermeasures, Journal of Travel Medicine, Published February 28, 2020,
  25    https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12,
        2020).
  26    39
           Carnival Corporation & PLC, Health, Environment, Safety, Security &
  27    Sustainability Policy & Governance, https://www.carnivalplc.com/leading-
        responsibly/health-environment-safety-security-sustainability-policy-governance
  28    (last visited August 14, 2020).
        40
           Id. (emphasis added).                              AMENDED CLASS ACTION COMPLAINT FOR
                                               - 20 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 21 of 54 Page ID #:136



    1   and properly investigate all HESS incidents and take appropriate action to prevent
    2   recurrence.” 41
    3         78.    The PRINCESS website states that the “health and well-being of [its]
    4   guests and crew is [its] highest priority,” and touts the availability of 24-hours on-
    5   call medical staff, and its protective measures and health facilities that “meet or
    6   exceed standards” set by the US Centers for Disease Control and the American
    7   College of Emergency Physicians.
    8         79.    PRINCESS also points potential passengers to the Cruise Industry
    9   Passenger Bill of Rights, which explaisn that “Members of the Cruise Lines
  10    International Association are dedicated to the comfort and care of all passengers on
  11    oceangoing cruises throughout the world.” 42
  12          80.    Given these assurances and representations, PRINCESS and
  13    CARNIVAL undertook a duty to abide by that commitment and to protect
  14    passengers from reasonably-avoidable hazards, such as exposing passengers for a
  15    prolonged period of time on a ship known to be infested with a potentially-lethal
  16    virus.
  17    IV. The February 11, 2020 M/V GRAND PRINCESS Cruise to Mexico
              81.    Despite their awareness of the unique risks created by the cruise ship
  18
        environment, and their experiences with COVID-19 outbreaks on other vessels, on
  19
        February 11, 2020—approximately ten days after Defendants learned about the
  20
        infection aboard the DIAMOND PRINCESS—Defendants boarded Plaintiffs and
  21
        over 2,000 other passengers onto the M/V GRAND PRINCESS for a roundtrip
  22
        voyage to Mexico without conducting any effective medical screenings for
  23
        passengers and without providing any additional information about best practices to
  24
        mitigate or prevent the spread of COVID-19.
  25
  26
  27
        41
          Id.
  28    42
          Princess, Cruise Industry Passenger Bill of Rights,
        princess.com/legal/bill_of_rights/ (last visited AugustAMENDED
                                                                14, 2020)
                                                                       CLASS(emphasis   added).
                                                                             ACTION COMPLAINT FOR
                                                - 21 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 22 of 54 Page ID #:137



    1         82.    Upon information and belief, throughout the course of the 10-day
    2   voyage to Mexico, Defendants did not alter their on-ship protocols, event
    3   itineraries, or cleaning and disinfectant practices in order to prevent the spread of
    4   COVID-19. Defendants did not, for example, institute any medical examination or
    5   screening procedures for passengers leaving and returning to the ship at any of the
    6   M/V GRAND PRINCESS’s ports of call. Nor did Defendants provide passengers
    7   onboard the M/V GRAND PRINCESS any information about COVID-19.
    8         83.    On or around February 19, 2020, PRINCESS and CARNIVAL became
    9   aware of at least one passenger suffering from COVID-19 symptoms onboard the
  10    M/V GRAND PRINCESS, but neither Defendant alerted Plaintiffs or other
  11    passengers aboard the ship, and did not put into place any quarantine requirements
  12    or shelter-in-place and social distancing protocols.
  13          84.    According to PRINCESS’s and CARNIVAL’s Chief Medical Officer,
  14    Grant Tarling, MD, MPH, Defendants believed the infected passenger was carrying
  15    the virus when he boarded the M/V GRAND PRINCESS on February 11, 2020, but
  16    because Defendants did not provide any effective method of screening for
  17    passengers at the time of boarding, Defendants were unaware of his condition. 43
  18          85.    Dr. Tarling reported that the infected passenger sought medical
  19    treatment from the medical center onboard the M/V GRAND PRINCESS on
  20    February 20, 2020. The passenger reported suffering from “acute respiratory
  21    distress” for about a week before seeking treatment. Dr. Tarling did not say whether
  22    the passenger had sought any medical help prior to February 20, 2020. Upon
  23    information and belief, this information would have triggered mandatory reporting
  24    under 42 C.F.R. 71.1 et seq. and constitutes a “hazardous condition” per 33
  25    C.F.R. § 160.216. 44
  26    43
           Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
  27    America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
        9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
  28    grand-princess.html (last visited April 7, 2020).
        44
           Section 160.216 requires that “[w]henever there is AMENDED
                                                              a hazardous   condition
                                                                      CLASS ACTION      … on
                                                                                   COMPLAINT FOR
                                                - 22 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 23 of 54 Page ID #:138



    1         86.    While onboard the MV GRAND PRINCESS, Plaintiff Connie
    2   Simmons became extremely ill and suffered from a fever. The cabin steward visited
    3   her room and refused to enter. Following this visit, on the seventh day of the cruise,
    4   a cruise ship staff member came to her room in full hazmat gear. A physician never
    5   visited her. Instead medical personnel aboard the ship repeatedly told her that she
    6   would have to visit medical facilities onboard, even though she was unable to walk
    7   that far. After disembarking from the trip on February 21, 2020, Connie Simmons
    8   suffered coughing, shortness of breath, blood clots in her right lung, and various
    9   other ailments forcing her to take over five weeks off of work.
  10          87.    Plaintiff Dwight Everett also became ill while onboard. On or around
  11    February 15, Mr. Everett lost his appetite and suffered from other symptoms
  12    consistent with COVID-19. He chose to self-isolate in his cabin. After
  13    disembarking from the cruise and returning to his home, Mr. Everett tested positive
  14    for COVID-19.
  15          88.    Upon information and belief, at least three other passengers on the
  16    M/V GRAND PRINCESS’s Mexico trip suffered from COVID-19 symptoms while
  17    on the vessel, exposing other passengers, including Plaintiffs, and crew members
  18    onboard the ship to the virus. At least 100 passengers who traveled on board the
  19    M/V GRAND PRINCESS have tested positive for COVID-19, and at least two
  20    passengers who traveled on the M/V GRAND PRINCESS’s Mexico trip died after
  21    disembarking. 45 One of these fatalities was the first-reported death caused by
  22    COVID-19 in California. 46
  23
        board a vessel or caused by a vessel or its operation, the owner, agent, master,
  24    operator, or person in charge must immediately notify the nearest Coast Guard
        Sector Office . . . .” A“[h]azardous condition means any condition that may
  25    adversely affect the safety of any vessel … or the environmental quality of any port,
  26    harbor, or navigable waterway of the United States. It may, but need not,
        involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
  27    added).
        45
  28       Mark Berman, Two Grand Princess passengers die from coronavirus, officials
        say, The Washington Post, March 25, 2020,
        https://www.washingtonpost.com/nation/2020/03/25/two-grand-princess-
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                               - 23 -                                   DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 24 of 54 Page ID #:139



    1         89.    On February 21, 2020, the M/V GRAND PRINCESS arrived at port in
    2   San Francisco and most of the passengers from the Mexico trip disembarked,
    3   though some remained onboard to travel on the ship’s subsequent voyage headed to
    4   Hawaii.
    5         90.    Plaintiff Duc Chung became ill the day after disembarking from the
    6   M/V GRAND PRINCESS. He suffered from a cough, sore throat, irritated eyes,
    7   and other symptoms. He reported himself to the public health department, and self-
    8   quarantined for five days, during which he was off of work.
    9         91.    Additionally, in the days following his trip on the M/V GRAND
  10    PRINCESS, Plaintiff James Simmons suffered from a sore throat, cough, a fever
  11    and chills. He was forced to miss eight days of work, five of which were due to his
  12    having to self-quarantine.
  13          92.    Upon information and belief, on or about February 25, 2020,
  14    CARNIVAL and PRINCESS emailed Plaintiffs and their fellow passengers that
  15    had traveled on the M/V GRAND PRINCESS’s trip to Mexico alerting them that
  16    some of their fellow passengers had suffered from COVID-19 and that they may
  17    have been exposed to COVID-19.
  18          93.    On March 4, 2020, Defendants alerted passengers who had embarked
  19    upon the M/V GRAND PRINCESS on February 21, 2020, immediately following
  20    Plaintiff’s voyage, about a “small cluster of COVID-19 cases in Northern
  21    California” related to Plaintiff’s Mexico-bound trip aboard the ship. Upon
  22
        passengers-died-coronavirus-officials-say/ (last visited May 19, 2020).
  23    46
           It has since been discovered that other Californians suffered from and died as a
        result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
  24    PRINCESS. Nevertheless, the death of a Placer County resident who traveled on
  25    the M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the
        state’s initial stay-at-home orders. See Placer County Announces Death of Patient
  26    with COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-
        with-COVID-19 (last visited May 19, 2020); Bill Chapel, Coronavirus Deaths in
  27    Washington and California, Where Gov. Declares Emergency, NPR, March 4,
  28    2020, https://www.npr.org/sections/health-
        shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
        reports-80-cases-in-13-states (last visited May 19, 2020).
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 24 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 25 of 54 Page ID #:140



    1   information and believe, Defendants knew before or at that time that M/V GRAND
    2   PRINCESS passengers on the February 21, 2020, voyage were currently suffering
    3   from COVID-19 and that there potentially an outbreak.
    4         94.     Spurred by information regarding conditions onboard the M/V
    5   GRAND PRINCESS during its Hawaii voyage, and by the death of a passenger
    6   who had been onboard the ship during Plaintiff’s Mexico-bound trip, Governor
    7   Gavin Newsom declared a state of emergency on March 4, 2020, to manage the
    8   COVID-19 outbreak in California. As a result, the State of California refused to
    9   allow the vessel into port in San Francisco, forcing the vessel to anchor off the
  10    city’s coast. Governor Newsom stated at a press conference that there were 11
  11    passengers and 10 crew members experiencing symptoms.
  12          95.     On or about Thursday, March 5, 2020, two weeks after the M/V
  13    GRAND PRINCESS sailed for Hawaii, Defendants instituted some changes in their
  14    operation of the vessel, including cabin/state room quarantine, meal service within
  15    the cabins/state rooms, and cessation of daily turndown service and communal
  16    activities. Defendants had never instituted these protocols during Plaintiffs’ trip,
  17    despite knowing about the potential for contagion aboard the cruise ship, and
  18    despite becoming aware, while the ship was still at sea, that at least one passenger
  19    was suffering from COVID-19.
  20          96.     On or around March 6, 2020—two weeks after Plaintiffs disembarked
  21    from their trip, and even longer after Defendants became aware a passenger was
  22    suffering from COVID-19 symptoms onboard—Plaintiff Connie Simmons received
  23    a letter from Defendants alerting her that she may have been exposed to COVID-19
  24    while onboard the M/V GRAND PRINCESS. On information and belief, other
  25    passengers from the instant voyage received similar correspondence from
  26    Defendants.
  27          97.     At the time of this filing, Defendant CARNIVAL has cancelled future
  28    cruises embarking from San Francisco through the end of 2020. However,
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 25 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 26 of 54 Page ID #:141



    1   CARNIVAL’s website indicates that it intends to begin operating certain cruise
    2   ships as early as August 1, 2020, potentially posing grave threats to their
    3   passengers, crew members, and the public health. 47
    4           98.   If Plaintiffs had known the serious and actual risks of contracting or
    5   spreading COVID-19 while onboard the M/V GRAND PRINCESS, Plaintiffs
    6   would not have sailed on the February 11, 2020, roundtrip voyage to Mexico. Or, at
    7   minimum, if they had been made aware after embarkation of the growing and
    8   continued risk, they would have disembarked from the ship at one of its ports of
    9   call.
  10    V.      The Passage Contract
  11            99.   The Passage Contract provided to Plaintiffs and Class members prior
  12    to the embarkation of the cruise purports to govern Plaintiffs’ claims and available
  13    remedies.
  14            100. The Passage Contract is a standardized contract of adhesion written by
  15    Defendants and provided to Plaintiffs and Class members with no opportunity for
  16    review or negotiation.
  17            101. The Passage Contract is unfairly one-sided, against public policy,
  18    unconscionable and, as such, in unenforceable.
  19            102. Plaintiffs and Class members did not receive the Passage Contract , if
  20    at all, until well after 90 days prior to the subject cruise. Providing the Passage
  21    Contract to passengers at this late date constitutes surprise and is procedurally
  22    unconscionable.
  23            103. After 90 days, Plaintiffs could not cancel their cruise without being
  24    subject to a cancellation fee, the full cost of which escalated as the date of the cruise
  25    approached.
  26
  27
  28    47
          See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-
        sailing-updates (last visited May 31, 2020).        AMENDED CLASS ACTION COMPLAINT FOR
                                               - 26 -                                DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 27 of 54 Page ID #:142



    1          104. Princess advertises its “standard cancellation policy” for sailings of 6
    2   to 24 days—which includes the cruise that is the subject of this action—as charging
    3   100% of all total charges if a passengers cancels within 14 days of the voyage.
    4          105. For cancellations made between 29 and 56 days prior to the voyage,
    5   Princess charges a fee equivalent to 50% of total charges, and for cancellations
    6   made between 15 and 28 days prior to the voyage, a 75% fee is charged. This
    7   amounts to thousands of dollars Plaintiffs and Class members would be forced to
    8   pay if, upon receipt of the Passage Contract, they refused to be subject to its terms.
    9          106. Plaintiffs were not reasonably informed of the Passage Contract,
  10    including its class waiver provision. If they had been reasonably informed, their
  11    only recourse to reject the provision would have required canceling their
  12    reservations, which would have subjected Plaintiffs to potentially thousands of
  13    dollars in monetary penalties, including forfeiture of their deposits and/or purchase
  14    amount. The effect of delivering this standard, un-negotiated contract, to passengers
  15    at such a late date was to force Plaintiffs to accept the terms of the Passage Contract
  16    with no viable recourse.
  17           107. By purporting to strip Plaintiffs and Class members of their rights to
  18    pursue class action litigation, Princess and Carnival effectively give themselves
  19    license to engage in bad business practices and dangerous and/or negligent conduct,
  20    regardless of whether it will harm passengers in the aggregate, because Defendants
  21    know that it will be impossible for all passengers to file suit and seek a remedy for
  22    their injuries.
  23    VI.    The CDC’s Definition of a “Probable Case”
  24           108. In an April 5, 2020 position statement, the CDC and the Council of
  25    State and Territorial Epidemiologists (“CSTE”) provided an “interim case
  26    definition” for COVID-19 for the purposes of counting and tracking “probable” and
  27    “confirmed” COVID-19 cases in the United States. 48
  28    48
          Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-
        19) 2020 Interim Case Definition, Approved April 5, AMENDED
                                                            2020, CLASS ACTION COMPLAINT FOR
                                             - 27 -                                DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 28 of 54 Page ID #:143



    1         109. The interim definition provided three alternative clinical measures for
    2   evaluating a patient.
    3         110. First, a case meets the clinical criteria if there is no alternative more
    4   likely diagnosis and at least two of the following symptoms are present: fever
    5   (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new
    6   olfactory and taste disorder(s).
    7         111. Second, a case meets the clinical criteria if there is no alternative more
    8   likely diagnosis and at least one of the following symptoms are present: cough,
    9   shortness of breath, or difficulty breathing.
  10          112. Third, a case meets the clinical criteria if there is no alternative more
  11    likely diagnosis and a patient suffers from severe respiratory illness with at least
  12    one of either clinical or radiographic evidence of pneumonia or acute respiratory
  13    distress syndrome.
  14          113. The interim definition also provided that a case meets the laboratory
  15    criteria if there are positive results returned from a diagnostic test, an antigen test,
  16    or an antibody test.
  17          114. And, the CDC and CSTE identified a number of “epidemiological”
  18    criteria that should be considered when evaluating a potential COVID-19 case.
  19    Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more
  20    with a person who has a confirmed or probable COVID-19 case; whether the
  21    patient was within 6 feet for 10 to 30 minutes or more with a person with a
  22    “clinically compatible illness” and some link exists to a confirmed COVID-19 case;
  23    whether the patient traveled to or resided in an area with sustained, ongoing
  24    community transmission of COVID-19; and/or whether the patient is a member of
  25    an at-risk cohort.
  26
  27
  28
        https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-
        definition/2020/ (last visited August 14, 2020).  AMENDED CLASS ACTION COMPLAINT FOR
                                               - 28 -                              DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 29 of 54 Page ID #:144



    1         115. Patients who meet both the clinical and epidemiological criteria are
    2   considered probable COVID-19 cases, as are those patients who presumptively
    3   meet the laboratory critera and either the clinical or epidemiological criteria.
    4         116. The position statement also recognized that “field investigations will
    5   involve evaluations of persons with no symptoms and these invididuals will need to
    6   be counted as cases.”
    7         117. In addition to the above-listed clinical criteria, the CDC has published
    8   more up-to-date information regarding the range of symptoms created by COVID-
    9   19. This list, which the CDC concedes is not comprehensive, includes:
  10                 a.     Fever or chills
  11                 b.     Cough
  12                 c.     Shortness of breath or difficulty breathing
  13                 d.     Fatigue
  14                 e.     Muscle or body aches
  15                 f.     Headache
  16                 g.     New loss of taste or smell
  17                 h.     Sore throat
  18                 i.     Congestion or runny nose
  19                 j.     Nausea or vomiting
  20                 k.     Diarrhea 49
  21    VII. PLAINTIFFS’ MEDICAL EXPERIENCES
  22          118. Plaintiffs were all exposed, in close proximity for extended periods of
  23    time, to individuals who were or were probably carrying COVID-19, including
  24    crew members onboard the M/V GRAND PRINCESS and their fellow passengers.
  25    Likewise, for almost two weeks, Plaintiffs effectively “resided in” a community—
  26    the cruise ship—that experienced sustained and ongoing transmission, as is
  27
        49
  28      Center for Disease Control and Prevention, Symptoms of Coronavirus,Updated
        May 13, 2020 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-
        testing/symptoms.html# (last visited August 14, 2020).
                                                            AMENDED CLASS ACTION COMPLAINT FOR
                                              - 29 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 30 of 54 Page ID #:145



    1   evidenced by the vast number of passengers onboard the vessel who became ill with
    2   COVID-19. Most Plaintiffs also suffered symptoms in line with the clinical criteria
    3   identified by the CDC and CSTE.
    4         119. As a direct and proximate result of Defendants’ acts and omissions,
    5   Plaintiff DUC CHUNG suffered from a cough, sore throat, irritated eyes, a fever,
    6   chills, muscle aches, diarrhea, dizziness, loss of taste and smell, loss of appetite,
    7   chest pain and pressure, sleep disruption—all symptoms associated with COVID-
    8   19.
    9         120. As a direct and proximate result of Defendants’ acts and omissions,
  10    Plaintiff BURNETTA EVERETT suffered from a dry cough and extreme joint pain
  11    in her legs—symptoms associated with COVID-19.
  12          121. As a direct and proximate result of Defendants’ acts and omissions,
  13    DWIGHT EVERETT contracted and tested positive for COVID-19. He suffered
  14    from extreme headaches, join pain, inability to sleep, night sweats, nausea, loss of
  15    appetite, severe fatigue, altered sense of taste, as well as dry, itchy skin.
  16          122. As a direct and proximate result of Defendants’ acts and omissions,
  17    Plaintiff CONNIE SIMMONS suffered from severe diarrhea, severe cough,
  18    shortness of breath, chest pain, an eye infection, severe fatigue, loss of appetite,
  19    nausea, a sore throat, fever, chills, congestion and runny nose, blisters on her toes,
  20    and she lost her sense of taste—all symptoms associated with COVID-19.. Some
  21    of these symptoms lasted for weeks; others lasted for months. Additionally, Ms.
  22    Simmons suffered from pneumonia, and a blot clot in her lung, both of which are
  23    negative health outcomes associated with COVID-19.
  24          123. As a direct and proximate result of Defendants’ acts and omissions,
  25    Plaintiff JAMES SIMMONS suffered from a cough, sore throat, a fever, chills,
  26    body aches, shortness of breath, headache, diarrhea, and loss of appetite—all
  27    symptoms associated with COVID-19.
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 30 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 31 of 54 Page ID #:146



    1         124. As a direct and proximate result of their negligence and gross
    2   negligence Defendants exposed Plaintiffs and Class Members to COVID-19, actual
    3   risk of immediate physical injury, and, in many cases, already-manifested actual
    4   physical injury. As a direct and proximate result of their exposure to COVID-19,
    5   Plaintiffs and Class Members have suffered physical injuries as described above, as
    6   well as emotional distress of the nature and type that reasonable persons would
    7   suffer under the circumstances alleged in this Complaint, including, but not limited
    8   to, suffering anguish, fright, horror, nervousness, grief, anxiety, worry, shock,
    9   humiliation and shame.
  10          125. In addition, Plaintiffs and Class Members were traumatized by their
  11    direct exposure to COVID-19, the risk that they would contract the virus, and the
  12    reasonable apprehension associated with that risk.
  13          126. Furthermore, as noted above, public health experts and physicians
  14    continue to learn more about the myriad ways COVID-19 attacks and damages the
  15    body, including long-lasting harms to the cardiovascular system, 50 and to the
  16    kidneys, liver, and neurological system, potentially even in “asymptomatic”
  17    patients.
  18          127. Plaintiffs and Class Members develop new and evolving medical
  19    concerns and uncertainties that require and will continue to require medical
  20    diagnostic exams. Plaintiffs and the Class Members are suffering and will continue
  21    to suffer due to the ever-present anxiety and reasonable apprehension that they will
  22    or may later experience negative health outcomes or complications as a direct and
  23    proximate result of being exposed to COVID-19 because of Defendants’ negligent
  24    and grossly negligent acts and omissions.
  25
  26
        50
          Valentina O. Puntmann, et al., Outcomes of Cardiovascular Magnetic Resonance
  27    Imaging in Patients Recently Recovered From Coronavirus Disease 2019 (COVID-
  28    19), JAMA Cardiology, July 27, 2020,
        https://jamanetwork.com/journals/jamacardiology/fullarticle/2768916 (last visited
        August 12, 2020).                                  AMENDED CLASS ACTION COMPLAINT FOR
                                             - 31 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 32 of 54 Page ID #:147



    1           128. It is expected that, as a result of Defendants’ negligence and gross
    2   negligence, they will continue to suffer and will, in the future, require medical
    3   services outside of the kinds accepted as part of the typical wear and tear of daily
    4   life.
    5                        REQUEST FOR INJUNCTIVE RELIEF
    6           129. Plaintiffs traveled on the M/V GRAND PRINCESS, a cruise ship
    7   owned and operated by CARNIVAL and PRINCESS. In the future, Plaintiffs
    8   would like to go on cruises again, including cruises operated by Defendants, if
    9   corrective action is taken such that Plaintiffs can reasonably rely on Defendants to
  10    protect their health and safety.
  11            130. Indeed, Defendants have proactively marketed to Plaintiffs and Class
  12    members, who were passengers onboard the M/V GRAND PRINCESS, urging
  13    them to schedule future cruises with the companies. Defendants have offered
  14    reduced fares and other incentives to encourage Plaintiffs and the Class to book
  15    future travel with CARNIVAL and PRINCESS. And, Defendants continue to offer
  16    assurances that they are taking proactive measures to combat COVID-19 aboard
  17    their ships and prevent future outbreaks.
  18            131. For instance, PRINCESS asserts that guests can “cruise with
  19    confidence,” 51 and provides a health advisory asserting future trips will include
  20    thermal scanning, health screening, enhanced screening for “certain guests and
  21    crew”, and “heightened sanitation of cruise terminals.” 52
  22            132. CARNIVAL also states that they will be providing “health screening,
  23    illness surveillance, and health education” along with “environmental sanitization”
  24    in order to protect passengers on future cruises. 53
  25
        51
           Princess hompage, https://www.princess.com/ (last visited August 14, 2020).
  26    52
           Princess COVID-19 Update: Crusie with Confidence, April 14, 2020,
  27    https://www.princess.com/downloads/pdf/plan/Health-Advisory-and-Travel-Safety-
        Procedures.pdf (last visited August 14, 2020).
  28    53
           Carnival Corporation & PLC, Investor Relations: Carnival Corporation Update
        on Operations, https://www.carnivalcorp.com/Updates-on-Cruise-Operations        (last
                                                            AMENDED CLASS ACTION COMPLAINT FOR
                                              - 32 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 33 of 54 Page ID #:148



    1         133. As noted above, Defendants have advertised that they plan to begin
    2   operating cruises as early as October 31, 2020. There can be no guarantee that
    3   COVID-19 will not be present and still rapidly spreading throughout communities
    4   in the United States and internationally. Thus, exposure to COVID-19 will continue
    5   to be a significant risk to passengers on cruise ships—including Plaintiffs when
    6   they travel—absent appropriate, effective measures from CARNIVAL and
    7   PRINCESS.
    8         134. Without accurate and necessary information from CARNIVAL and
    9   PRINCESS regarding the risks of exposure onboard their vessel(s), recent exposure
  10    or potential exposure of passengers and crew members onboard their vessel(s), and
  11    whether CARNIVAL and PRINCESS have any reason to believe that their
  12    vessel(s) may be infested with COVID-19 or other communicable disease,
  13    Plaintiffs will not be able to make informed decisions about whether to travel on
  14    cruises operated by CARNIVAL and PRINCESS.
  15          135. Another critical concern for Plaintiffs, who plan to take cruises again
  16    when they are able to do so, is whether they can rely on PRINCESS and
  17    CARNIVAL to faithfully inform Plaintiffs and other future cruise passengers about
  18    potential safety hazards, including and especially viral outbreaks, and whether
  19    PRINCESS and CARNIVAL will take reasonable and necessary steps to protect
  20    from and mitigate risks and harms associated with communicable diseases,
  21    including COVID-19.
  22          136. This concern is especially acute for Plaintiffs here in light of the
  23    multiple outbreaks experienced by passengers onboard vessels owned by
  24    PRINCESS and CARNIVAL, including but not limited to the M/V GRAND
  25    PRINCESS. Plaintiffs also expect that, absent an injunction, they will experience
  26    future injury because CARNIVAL and PRINCESS previously asserted their
  27    commitment to passengers’ safety, well-being, and comfort and assured certain
  28
        visited August 14, 2020).                             AMENDED CLASS ACTION COMPLAINT FOR
                                               - 33 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 34 of 54 Page ID #:149



    1   Plaintiffs that they would institute particular screening measures, but then failed to
    2   do so, and failed to take other effective measures to ensure that Plaintiffs were not
    3   exposed to COVID-19.
    4         137. Moreover, CARNIVAL and PRINCESS’s actions and omissions
    5   plausibly exacerbated and hastened the spread of COVID-19 onboard the M/V
    6   GRAND PRINCESS, exposing Plaintiffs to a potentially-lethal viral contagion.
    7         138. Plaintiffs face a real threat that, absent an injunction, they are likely to
    8   be subject to the same acts and omissions by CARNIVAL and PRINCESS that will
    9   once again expose them to COVID-19 and/or other communicable disease that will
  10    cause them injury and emotional harms.
  11          139. Without injunctive relief, Plaintiffs cannot be assured that
  12    CARNIVAL and PRINCESS will discharge their duties to Plaintiffs on future
  13    cruise voyages and/or that they will abide by the representations and assurances that
  14    they have made to Plaintiffs, and are likely to once again suffer harms like those
  15    alleged in this Complaint.
  16                                           NOTICE
  17          140. Section 16(A)(i) of the Passage Contract purports to require that
  18    claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
  19    Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
  20    Class Members have complied with this requirement by providing written notice to
  21    Defendants’ electronically on April 27, 2020, and May 21, 2020.
  22                            CLASS ACTION ALLEGATIONS
  23          141. Plaintiffs bring this lawsuit as a class action on behalf of themselves
  24    and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
  25    23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
  26    numerosity, commonality, typicality, adequacy, predominance, and/or superiority
  27    requirements of those provisions.
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 34 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 35 of 54 Page ID #:150



    1         142. The proposed Class is defined as follows: All persons in the United
    2   States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
    3   Francisco, California, leaving on February 11, 2020, roundtrip to Mexico.
    4         143. Excluded from the proposed Class are: (1) CARNIVAL and
    5   PRINCESS, any entity or division in which either have a controlling interest, and
    6   its legal representatives, officers, directors, assigns and successors; (2) the judicial
    7   officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
    8   family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to
    9   amend the Class definition if discovery and further investigation reveal that the
  10    Class should be expanded, otherwise divided into subclasses, or modified in any
  11    other way.
  12          144. The individual Plaintiffs named in this complaint support the use of the
  13    class action mechanism to achieve economy, efficiency, fairness, and consistency
  14    of result by determining the important common questions raised in this action on a
  15    common basis.
  16          A.     Numerosity
  17          145. There were, on information and belief, approximately 2,422
  18    passengers on the M/V GRAND PRINCESS for the cruise that is the subject of this
  19    action. Their exact number and identities can be readily ascertained from
  20    Defendants’ records. The individual joinder of all passengers is impractical, and the
  21    class action procedure is more practical, cost-effective, inclusive, and efficient than
  22    multiple lawsuits on the common questions of law and fact that unite the class, or
  23    piecemeal and incomplete individual joinder. The disposition of the claims of these
  24    Class Members in a single action will provide substantial benefits to all parties and
  25    to the Court. Class Members are readily identifiable from information and records
  26    in Defendants’ possession, custody, or control, as well as from records kept by the
  27    Department of Health and Human Services.
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 35 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 36 of 54 Page ID #:151



    1         B.     Typicality
    2         146. The claims of Plaintiffs are typical of the claims of Class Members in
    3   that Plaintiffs, like all Class Members, sailed on the leg of the M/V GRAND
    4   PRINCESS cruise that began on February 11, 2020 and returned on February 21,
    5   2020. Plaintiffs, like all Class Members, have been damaged by Defendants’
    6   misconduct in that they sailed on a cruise they would not have sailed on and
    7   suffered significant injury, emotional distress and economic damage, including
    8   medical monitoring, caused by the negligence of the Defendants. The factual bases
    9   of CARNIVAL and PRINCESS’s misconduct are common to all Class Members
  10    and represent a common thread of misconduct resulting in injury to all Class
  11    Members.
  12          C.     Adequate Representation
  13          147. Plaintiffs DUC CHUNG, BURNETTA EVERETT, DWIGHT
  14    EVERETT, CONNIE SIMMONS, JAMES SIMMONS and MICHAEL SIMMONS
  15    will fairly and adequately represent and protect the interests of the Class Members.
  16    Plaintiffs DUC CHUNG, BURNETTA EVERETT, DWIGHT EVERETT,
  17    CONNIE SIMMONS, JAMES SIMMONS and MICHAEL SIMMONS have
  18    retained counsel with substantial experience in prosecuting class actions, aggregate
  19    suits, and mass torts.
  20          148. Plaintiffs DUC CHUNG, BURNETTA EVERETT, DWIGHT
  21    EVERETT, CONNIE SIMMONS, JAMES SIMMONS, and MICHAEL
  22    SIMMONS, and their counsel are committed to vigorously prosecuting this action
  23    on behalf of all Class Members, and have the financial resources to do so. Neither
  24    Plaintiffs DUC CHUNG, BURNETTA EVERETT, DWIGHT EVERETT,
  25    CONNIE SIMMONS, JAMES SIMMONS, and MICHAEL SIMMONS, nor their
  26    counsel have interests adverse to those of the Class Members.
  27
  28
                                                             AMENDED CLASS ACTION COMPLAINT FOR
                                               - 36 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 37 of 54 Page ID #:152



    1           D.    Predominance of Common Issues
    2           149. There are numerous questions of law and fact, including those related
    3   to Defendants’ knowledge, conduct, and duties throughout the events described in
    4   this Complaint, common to Plaintiffs and Class Members that predominate over
    5   any question affecting only individual Class Members, the answers to which will
    6   advance resolution of the litigation as to all Class Members. These common legal
    7   and factual issues include, inter alia:
    8                 a.    what Defendants knew about the presence and risks associated
    9   with the COVID-19 virus, and contagions generally, and when they knew it;
  10                  b.    whether Defendants should have canceled the subject cruise to
  11    avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid
  12    exposing passengers to a deadly pathogen, such as imposing social distancing
  13    requirements, eliminating mass gatherings, and quarantining;
  14                  c.    whether, in light of the widespread knowledge of COVID-19
  15    and Defendants’ knowledge of the risk of contagion aboard cruise ships,
  16    Defendants had a duty to conduct medical screenings of passengers prior to
  17    boarding Plaintiffs and others onto the M/V GRAND PRINCESS on February 11,
  18    2020;
  19                  d.    whether Defendants had a duty to decontaminate the M/V
  20    GRAND PRINCESS after they knew or should have known that individuals aboard
  21    the M/V GRAND PRINCESS prior to the subject cruise were or were potentially
  22    carriers of the COVID-19 virus;
  23                  e.    whether Defendants had a duty to disclose to passengers
  24    onboard the M/V GRAND PRINCESS that at least one person onboard the vessel
  25    was experiencing symptoms of COVID-19, and the related risks that Plaintiffs
  26    could contract and /or spread the virus;
  27
  28
                                                             AMENDED CLASS ACTION COMPLAINT FOR
                                                  - 37 -                              DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 38 of 54 Page ID #:153



    1                 f.    whether Defendants had a duty to institute social distancing or
    2   quarantine protocols on the ship when they became aware that at least one
    3   passenger onboard was suffering from COVID-19 symptoms;
    4                 g.    whether Defendants failed to disclose, during the vessel’s trip or
    5   in the days immediately following, that passengers and crew aboard the M/V
    6   GRAND PRINCESS between February 11, 2020, and February 21, 2020, were or
    7   were potentially carriers of the COVID-19 virus and other relevant information;
    8                 h.    interpretation of the applicable contract documents and the
    9   associated “Passenger Bill of Rights” incorporated therein;
  10                  i.    whether Defendants acted as alter egos and/or agents, such that
  11    they should be held jointly liable for the conduct alleged herein;
  12                  j.    whether CARNIVAL is liable for the acts, omissions, and
  13    violations described in this Complaint;
  14                  k.    whether PRINCESS is liable for the acts, omissions, and
  15    violations described in this Complaint; and
  16                  l.    whether the conduct of any or all of the defendants warrants the
  17    imposition of punitive damages to vindicate the societal interest in punishment and
  18    deterrence.
  19          E.      Superiority
  20          150. Plaintiffs and Class Members have all suffered and will continue to
  21    suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
  22    and wrongful conduct. A class action is superior to other available methods for the
  23    fair and efficient adjudication of this controversy.
  24          151. Absent a class action, most Class Members would likely find the cost
  25    of litigating their claims prohibitively high and would therefore have no effective
  26    remedy at law. Because of the relatively small size of the individual Class
  27    Members’ claims (compared to the cost of litigation), it is likely that only a few
  28    Class Members could afford to seek legal redress for Defendants’ misconduct.
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 38 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 39 of 54 Page ID #:154



    1   Absent a class action, Class Members will continue to incur damages, and
    2   Defendants’ misconduct will continue without remedy.
    3         152. Class treatment of common questions of law and fact is superior to
    4   other available procedures, such as multiple individual actions or piecemeal
    5   litigation because class treatment will conserve the resources of the courts and the
    6   litigants, and will promote consistency and efficiency of adjudication.
    7         F.       Limited Fund
    8         153. In an abundance of caution, Plaintiffs take note of the presently
    9   apparent financial circumstances of CARNIVAL and/or PRINCESS to allege the
  10    possibility that their assets and resources available to fairly compensate Plaintiffs
  11    and Class Members, to satisfy appropriate punitive damages awards, and/or
  12    otherwise fairly address the claims against them may constitute a “limited fund”
  13    within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that
  14    class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter
  15    of due process and equity.
  16          G.       Mass Action
  17          154. In the alternative, this matter should proceed as a mass action, as
  18    defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
  19    that plaintiffs’ claims involve common questions of law or fact, including as set
  20    forth above.
  21          155. Plaintiffs’ individual claims exceed the required jurisdictional amount
  22    of $75,000.00.
  23                                  CLAIMS FOR RELIEF
  24                           FIRST CAUSE OF ACTION
                         NEGLIGENCE AGAINST ALL DEFENDANTS
  25
              156. Plaintiffs re-allege all allegations in paragraphs 1 through 155 as if
  26
        alleged fully herein.
  27
              157. Defendants CARNIVAL and PRINCESS owed Plaintiffs, and the
  28
        Class, who were passengers who boarded the M/V GRAND PRINCESS on
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 39 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 40 of 54 Page ID #:155



    1   February 11, 2020, and who Defendants therefore had a custodial relationship over,
    2   a duty to ensure that they would not be exposed to an unreasonable risk of harm.
    3         158. CARNIVAL and PRINCESS held themselves out as committed to and
    4   responsible for ensuring the health and safety of their vessels and the passengers
    5   onboard those vessels—including the M/V GRAND PRINCESS. Plaintiffs and
    6   Class members took Defendants at their word and put themselves in Defendants
    7   hands for the full duration of the voyage that is the subject of this Complaint.
    8   Plaintiffs and Class members relied on Defendants to ensure their security. Thus,
    9   Defendants owed Plaintiffs and the Class a duty to take actions to prevent and
  10    mitigate the risk of threats to passengers’ health and safety, including by ensuring
  11    that the M/V GRAND PRINCESS was properly cleaned, disinfected, and safely
  12    maintained. Furthermore, Defendants owed Plaintiffs and Class members a duty to
  13    not take actions that would exacerbate the spread and threat of COVID-19 onboard
  14    the ship.
  15          159. Defendants knew or should have known the unique conditions aboard
  16    cruise ships that create a particular risk of viral outbreak. Defendants knew or
  17    should have known that cruise ships owned and operated by Defendants had been
  18    the sites of prior, lethal outbreaks of COVID-19, and should have been aware of
  19    new guidelines for the cruise industry published by Dr. Hadjichristoulou and a team
  20    of European experts on February 3, 2020. In particular, Defendants had knowledge
  21    of the actual risks facing passengers based on the outbreak of the virus on the M/V
  22    Diamond Princess a mere three weeks prior to the instant outbreak.
  23          160. Defendants knew or should have known that passengers boarding the
  24    M/V GRAND PRINCESS could be carriers of COVID-19, and that crew members
  25    aboard the M/V GRAND PRINCESS were or could have been exposed to COVID-
  26    19 and were or could have been carriers of the virus, but did not institute any
  27    screening procedures prior to the February 11, 2020, embarkation of the M/V
  28    Grand Princess.
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 40 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 41 of 54 Page ID #:156



    1         161. Defendants failed to do what a reasonably careful cruise ship owner
    2   and operator would do under the circumstances.
    3         162. Defendants breached their duties to Plaintiffs and the Class when, with
    4   the aforementioned knowledge, Defendants nevertheless chose to embark on the
    5   San Francisco-Mexico voyage.
    6         163. Defendants also breached their duties when, with that same
    7   knowledge, they chose not to screen or medically examine any passengers or crew
    8   members, or prevent those infected with the virus from boarding the ship, prior to
    9   embarkation on February 11, 2020, or throughout the cruise at any ports of call
  10    after passengers had left and returned to the ship.
  11          164. Additionally, Defendants breached their duties to Plaintiffs and the
  12    Class when Defendants repeatedly failed to notify passengers aboard the M/V
  13    GRAND PRINCESS during the instant voyage that passengers traveling alongside
  14    them were suffering from COVID-19 symptoms.
  15          165. If Defendants had adequately informed Plaintiffs and the Class prior to
  16    boarding, or at any other time, of the relevant information in Defendants’
  17    possession, including facts regarding Defendants’ lack of adequate disinfecting
  18    procedures on the M/V GRAND PRINCESS, lack of adequate quarantining
  19    procedures, and the actual risk of exposure to COVID-19, Plaintiffs and the Class
  20    could have made informed decisions about their health and their families’ health,
  21    including disembarking from or not boarding the vessel.
  22          166. Defendants repeatedly breached their duties to Plaintiffs and the Class
  23    when, throughout the San Francisco-Mexico voyage, with the aforementioned
  24    knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
  25    growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
  26    the informed option to disembark at one of the vessel’s ports of call.
  27          167. Finally, Defendants continued to breach their duties to Plaintiffs and
  28    the Class when, after learning that at least one passenger onboard was suffering
                                                              AMENDED CLASS ACTION COMPLAINT FOR
                                                - 41 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 42 of 54 Page ID #:157



    1   from COVID-19 symptoms, they, inter alia: chose not to warn Plaintiffs’ and the
    2   Class of the potential for infection; failed to implement quarantine or social
    3   distancing protocols; chose to continue operating large, public gatherings and
    4   meals; chose to continue to operate daily turndown service; and chose to continue
    5   hosting communal activities.
    6         168. As a direct and proximate result of Defendants’ breach of their duties
    7   of care, Plaintiffs experienced COVID-19 associated symptoms as described above
    8   in paragraphs 119 through 128. .
    9         169. As a direct and proximate result of PRINCESS’s and CARNIVAL’S
  10    failure to safeguard Plaintiffs and the class, and as a direct and proximate result of
  11    PRINCESS’s and CARNIVAL’s other acts and omissions as laid out herein,
  12    Plaintiffs were directly exposed COVID-19 and to actual risk of immediate physical
  13    injury, Plaintiffs and the Class have suffered physical injury, emotional distress of
  14    the nature and type that reasonable persons would suffer under the circumstances
  15    alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
  16    horror, nervousness, grief, anxiety, worry, shock, humiliation and shame. They
  17    were traumatized by the reasonable apprehension of developing COVID-19. It is
  18    expected that they will continue to suffer and will, in the future, require medical
  19    services not of a kind generally anticipated as part of the effects of daily life.
  20                         SECOND CAUSE OF ACTION
                    GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
  21
              170. Plaintiffs re-allege all allegations in paragraphs 1 through 155.
  22
              171. Defendants PRINCESS and CARNIVAL owed duties to Plaintiffs and
  23
        the Class to: safeguard against and mitigate the risks of passenger injury and
  24
        illness; appropriately disinfect and sanitize the M/V GRAND PRINCESS, in light
  25
        of the circumstances of a global pandemic; notify Plaintiffs and the Class of the
  26
        actual and especially high risk of contracting COVID-19 aboard the M/V GRAND
  27
        PRINCESS; disembark passengers and crew members who had likely come into
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 42 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 43 of 54 Page ID #:158



    1   contact with individuals infected with COVID-19;and implement medical screening
    2   and examination protocols for crew and passengers.
    3         172. Defendants knew of the unreasonably high risk of viral contagion of
    4   COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
    5   to expose Plaintiffs and the rest of the Class to COVID-19 in light of the prior
    6   situation on the Diamond Princess off the coast of Japan.
    7         173. Defendants’ conduct in deciding to continue to operate the M/V
    8   GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
    9   aforementioned knowledge, demonstrates an intentional failure to do what a
  10    reasonably careful cruise ship owner and operator would do under the
  11    circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
  12    and the Class, and evidences recklessness and indifference by Defendants, which
  13    constitutes gross negligence.
  14          174. Defendants’ failure to abide by the guidelines issued on February 3,
  15    2020, by not disembarking, quarantining or otherwise sheltering in their cabins the
  16    passengers and crew members known to have come into contact with the passenger
  17    suffering from COVID-19 symptoms onboard the instant cruise demonstrates a
  18    willful and conscious disregard for the rights and safety of others and amounts to an
  19    extreme departure of what a reasonably careful cruise ship owner and operator
  20    would do.
  21          175. Defendants’ choice not to warn Plaintiffs and the Class of their actual
  22    risk of harm in being exposed to COVID-19 after learning about a passenger
  23    onboard who came down with symptoms (and later died) constitutes a failure to
  24    provide even a modicum of care to Plaintiffs and the Class. The continued and
  25    repeated choice not to provide passengers with notice of the actual risks facing
  26    them demonstrates a willful and conscious disregard for the rights and safety of
  27    others and amounts to an extreme departure of what a reasonably careful cruise ship
  28    owner and/or operator would do.
                                                              AMENDED CLASS ACTION COMPLAINT FOR
                                               - 43 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 44 of 54 Page ID #:159



    1         176. Moreover, Defendants’ behavior demonstrated a willful and conscious
    2   disregard for the rights and safety of others, and an extreme departure of what a
    3   reasonably careful cruise ship owner and/or operator would do in their continued
    4   and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
    5   PRINCESS during the San Francisco-Mexico voyage; not institute medical
    6   screening and examinations for passengers and crew members; host large social
    7   gatherings and meals; conduct daily turn-down service; and not implement
    8   quarantine or social distance protocols at any point during the voyage. These
    9   decisions manifest Defendants’ utter failure to provide even a modicum of care to
  10    Plaintiffs and the Class.
  11          177. Defendants chose to place profits over people, including the safety of
  12    their passengers, crew, and the general public in continuing to operate business as
  13    usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
  14    and the Class.
  15          178. Indeed, as a direct and proximate result of Defendants’ extreme
  16    departure from the ordinary standard of care and their failure to meet their duties of
  17    care to Plaintiffs and the Class by providing even scant care, Plaintiff s experienced
  18    COVID-19-associated symptoms as described in paragraphs 119 through 128.
  19          179. Finally, as a direct and proximate result of Defendants’ gross
  20    negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
  21    injury, Plaintiffs and the Class have suffered emotional distress of the nature and
  22    type that reasonable persons would suffer under the circumstances alleged in this
  23    Complaint, including, but not limited to, suffering, anguish, fright, horror,
  24    nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
  25    traumatized by the fear of developing COVID-19. It is expected that they will
  26    continue to suffer and will, in the future, require medical services not of a kind
  27    generally accepted as a typical part of daily life.
  28
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 44 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 45 of 54 Page ID #:160



    1                       THIRD CAUSE OF ACTION
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
    2
              180. Plaintiffs re-allege all allegations in paragraphs 1 through 155.
    3
              181. Defendants CARNIVAL and PRINCESS knew or should have known
    4
        of the actual, unique risk of viral contagion of COVID-19 aboard cruise ships, and,
    5
        in light of the situation on the Diamond Princess only 3 weeks prior to the instant
    6
        voyage on the M/V GRAND PRINCESS, Defendants knew or should have known
    7
        that it was especially dangerous to expose Plaintiffs and the rest of the Class to
    8
        COVID-19.
    9
              182. Even in light of this information, however, Defendants failed to
  10
        implement any effective screening or medical examination procedures for
  11
        passengers boarding the ship prior to the voyage.
  12
              183. Defendants also knew or should have known that at least one
  13
        passenger traveling on the instant trip aboard the M/V GRAND PRINCESS was
  14
        experiencing symptoms of COVID-19 (that passenger eventually tested positive for
  15
        COVID-19).
  16
              184. Nevertheless, Defendants continually and repeatedly acted or failed to
  17
        act in ways that caused Plaintiffs to be exposed to COVID-19, including but not
  18
        limited to: failing to take any effective actions to prevent or mitigate the spread of
  19
        COVID-19; failing to alert passengers to the possibility of infection aboard the
  20
        ship; hosting and encouraged participation in large group activities and events that
  21
        Defendants knew could lead to large-scale infection among the crew and
  22
        passengers.
  23
              185. These choices by Defendants created a dangerous and threatening
  24
        environment in which Plaintiffs and the Class were forced to live for almost two
  25
        weeks, at all times directly exposed to COVID-19 and at risk of becoming infected
  26
        with, made ill by, and/or spreading COVID-19. And Defendants’ acts and
  27
        omissions likely exacerbated the spread of the virus aboard the ship.
  28
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 45 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 46 of 54 Page ID #:161



    1         186. As the direct and proximate result of Defendants’ actions and
    2   omissions throughout the duration of their voyage aboard the M/V GRAND
    3   PRINCESS, Plaintiffs and members of the Class were in the “zone of danger,”
    4   where they were directly exposed to a potentially-lethal virus, and placed at
    5   immediate risk of—and actually suffered—actual physical harm as a result of their
    6   direct and prolonged exposure to COVID-19.
    7         187. As a result of this exposure, which was directly and proximately
    8   caused by Defendants’ acts and omissions, Plaintiffs and members of the Class
    9   experienced severe psychic injuries, of the nature and type that reasonable persons
  10    would suffer under the circumstances alleged in this Complaint, when they were
  11    forced to watch first hand as their friends and family members became ill with
  12    COVID-19, were concerned for their own safety and well-being, and continue to
  13    expect that they may begin exhibiting symptoms or health complications not yet
  14    identified as a result of COVID-19. Plaintiffs suffered physical and emotional
  15    injury as the direct and proximate result of Defendants’ misconduct.
  16          188. As a direct and proximate result of Defendants’ extreme departure
  17    from the ordinary standard of care and their failure to meet their duties of care to
  18    Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
  19    physical harms and negative health outcomes as described in paragraphs 119
  20    through 128.
  21          189. Finally, as a direct and proximate result of Defendants’ gross
  22    negligence, Plaintiffs and the Class were exposed to COVID-19 and threatened
  23    with serious physical injury. As a result, Plaintiffs and the Class have suffered
  24    emotional distress of the nature and type that reasonable persons would suffer under
  25    the circumstances alleged in this Complaint, including, but not limited to, suffering,
  26    anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
  27    shame related to their own risk of contracting COVID-19 and the suffering they
  28    witnessed among their fellow passengers who contracted COVID-19. Plaintiffs and
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 46 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 47 of 54 Page ID #:162



    1   members of the class were traumatized by the reasonable apprehension of their
    2   family members, friends and fellow passengers developing COVID-19 and by the
    3   threat to their own health of becoming infected with the virus or suffering future
    4   negative health outcomes or complications related to exposure to and / or
    5   contraction of the virus.
    6         190. Plaintiffs and Class members were endangered and harmed by
    7   Defendants’ actions when they were forced to travel on an infested vessel without
    8   appropriate information about the risks facing them. It is expected that Plaintiffs
    9   and the Class will continue to suffer and will, in the future, require medical services
  10    not of a kind generally anticipated as a typical part of daily life.
  11
  12                       FOURTH CAUSE OF ACTION
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  13
              191. Plaintiffs re-allege all allegations in paragraphs 1 through 155 as if
  14
        alleged fully herein.
  15
              192. CARNIVAL and PRINCESS knew or should have known of the
  16
        unique conditions aboard cruise ships that render the risk of viral contagion
  17
        especially dangerous and likely, and, based on their experience with COVID-19
  18
        outbreak aboard the Diamond Princess only 3 weeks prior to the instant voyage on
  19
        the M/V GRAND PRINCESS, Defendants knew or should have known that
  20
        exposure to COVID-19 was threatening to passengers’—including Plaintiffs’—
  21
        lives and well-being.
  22
              193. By or before the time of boarding passengers onto the M/V GRAND
  23
        PRINCESS, on February 11, 2020, Defendants knew or should have known of the
  24
        extreme risks to health and safety—including the possibility of death—presented by
  25
        COVID-19.
  26
              194. In light of this knowledge and experience, and particularly given that,
  27
        first, cruise ships present an especially heightened risk of contagion and, second,
  28
        that once they have boarded, passengers have no option of disembarking while the
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 47 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 48 of 54 Page ID #:163



    1   ship remains at sea, Defendants exhibited extreme and outrageous conduct when,
    2   inter alia, Defendants boarded Plaintiffs and the Class onto the M/V GRAND
    3   PRINCESS on February 11, 2020, without taking any effective measures to
    4   medically screen or examine passengers for COVID-19 symptoms.
    5          195. Defendants also knew or should have known during the instant trip
    6   that at least one passenger aboard the M/V GRAND PRINCESS was experiencing
    7   symptoms of COVID-19.
    8          196. Defendants additionally acted extremely and outrageously when they
    9   chose not to effectively clean, sanitize, sterilize, or disinfect the M/V GRAND
  10    PRINCESS during the instant trip.
  11           197. Defendants exhibited repeated and continued extreme and outrageous
  12    conduct when Defendants failed to: alert Plaintiffs to the fact that at least one
  13    passenger on the trip was experiencing COVID-19 symptoms and had come into
  14    contact with passengers and crew members; notify Plaintiffs and the Class about the
  15    actual and potential threat of exposure to, infection of, and the possibility of
  16    spreading COVID-19 aboard the ship; failed to advise Plaintiffs and the Class about
  17    the possibility and health benefits of disembarking during the trip, at one of the
  18    vessel’s ports of call.
  19           198. Defendants continued to behave extremely and outrageously when,
  20    after learning about the ill passenger, they: encouraged Plaintiffs and the Class to
  21    continue mingling and participating in large group events and functions throughout
  22    the duration of the trip; continued to provide turn down service to passengers
  23    despite the fact that crew members had likely been exposed to COVID-19; and
  24    failed to institute any policies for quarantine, isolation, or social distancing for
  25    passengers.
  26           199. The acts and omissions described herein not only failed to protect
  27    Plaintiffs from exposure to and contraction of COVID-19, but likely exacerbated
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 48 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 49 of 54 Page ID #:164



    1   the spread of the virus among the passengers, including Plaintiffs and the Class
    2   ultimately enlarging the threat and harms to Plaintiffs and the Class.
    3         200. As a direct and proximate result of Defendants’ intentional and
    4   reckless behavior and omissions, Plaintiffs and the Class suffered severe emotional
    5   distress and physical harm.
    6         201. Plaintiffs and the Class were forced to watch as their friends and
    7   family members became ill with COVID-19, and, all the while, know that their
    8   safety and well-being were at extreme risk. Plaintiffs suffered physical and
    9   emotional injury as the direct and proximate result of Defendants’ misconduct, and
  10    Plaintiffs continue to suffer from anxiety and the reasonable apprehension that they
  11    may still begin exhibiting symptoms or experience as-yet-unidentified
  12    complications due to their exposure to and potential contraction of COVID-19
  13    while aboard the M/V GRAND PRINCESS.
  14          202. As a direct and proximate result of Defendants’ extreme departure
  15    from the ordinary standard of care and their failure to meet their duties of care to
  16    Plaintiffs and the Class by providing even scant care, Plaintiffs experienced
  17    physical harms in the form of COVID-19-associated symptoms and negative health
  18    outcomes as described in paragraphs 119 through 128.
  19          203. Finally, as a direct and proximate result of Defendants’ behavior,
  20    which exposed Plaintiffs and the Class to COVID-19 and to actual risk of
  21    immediate physical injury, Plaintiffs and the Class have suffered emotional distress
  22    of the nature and type that reasonable persons would suffer under the circumstances
  23    alleged in this Complaint, including, but not limited to, suffering, anguish, fright,
  24    horror, nervousness, grief, anxiety, worry, shock, humiliation, and shame related to
  25    their own exposure to COVID-19 and the suffering they witnessed among their
  26    fellow passengers who contracted COVID-19. Plaintiffs and members of the class
  27    were traumatized by the reasonable apprehension of their family members, friends
  28    and fellow passengers developing COVID-19 and by the past and ongoing threat to
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 49 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 50 of 54 Page ID #:165



    1   their own health of becoming infected with the virus and potentially suffering from
    2   as-yet-unidentified negative health outcomes and complications.
    3          204. Plaintiffs and Class members were endangered and harmed by
    4   Defendants’ actions when they were forced to travel on an infected vessel without
    5   appropriate information about the risks facing them. It is expected that Plaintiffs
    6   and the Class will continue to suffer and will, in the future, require medical services
    7   not of a kind generally accepted as part of the wear and tear of daily life.
    8          205. Throughout the events described in this Complaint, Defendants
    9   repeatedly acted with conscious, callous, and/or reckless disregard for the rights,
  10    interests, health and safety of their passengers, such that the imposition of punitive
  11    damages, under CA Civil Code Section 3294 and/or all other applicable law, is
  12    necessary and appropriate to punish them for their course of conduct, and to deter
  13    them and others, and protect the public, from the consequences of similar conduct.
  14
  15                                  PRAYER FOR RELIEF
  16           WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
  17    situated, pray for judgment against Defendants, and each of them, as follows:
  18           1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
  19    23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs DUC CHUNG,
  20    BURNETTA EVERETT, DWIGHT EVERETT, CONNIE SIMMONS, JAMES
  21    SIMMONS and MICHAEL SIMMONS as named representatives of the Class and
  22    designating the undersigned as Class Counsel;
  23           2.     An award of damages totaling in excess of Five Million Dollars
  24    ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including
  25    emotional pain and suffering and any other damages allowed by law, in an amount to
  26    be proven at trial;
  27           3.     An award of the costs associated with the ongoing medical monitoring
  28    and diagnostic examinations required to diagnose, prevent, and/or treat current or
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                - 50 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 51 of 54 Page ID #:166



    1   future injury related to Plaintiffs’ and Class Members’ exposure to, illness and disease
    2   caused by, and contraction, asymptomatic contraction, and/or potential contraction of
    3   COVID-19, in light of the evolving scientific understanding of the full risk and scope
    4   of health outcomes related to and / or resulting from the virus;
    5          4.    An injunction requiring Defendants to: disclose to future passengers the
    6   nature and rate of risk of communicable disease upon their cruise ships; implement
    7   disinfecting and sanitizing procedures on each of their ships in between and during
    8   voyages; implement appropriate social distancing and physical distancing protocols to
    9   avoid or reduce the transmission of communicable pathogens; disembark and
  10    quarantine passengers when Defendants become aware of a heightened risk of
  11    communicable disease aboard a ship; and canceling or discontinuing the operation of
  12    cruises when Defendants know or should have known of a potential deadly pathogen
  13    or similar aboard their ships.
  14           5.    An award of attorneys’ fees and costs, as allowed by law;
  15           6.    An award of pre-judgment and post-judgment interest, as provided by
  16    law;
  17           7.    Leave to amend this Complaint to conform to the evidence produced at
  18    trial; and
  19           8.    For such other and further relief as the Court deems just and proper.
  20                                DEMAND FOR JURY TRIAL
  21           Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
  22    Rules of Civil Procedure.
  23
  24
  25
  26
  27
  28
                                                                AMENDED CLASS ACTION COMPLAINT FOR
                                                - 51 -                                   DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 52 of 54 Page ID #:167



    1
                                     Respectfully submitted,
    2
        Dated:   August 28, 2020     NELSON & FRAENKEL LLP
    3
    4
                                     By: /s/ Gretchen M. Nelson
    5
                                     Gretchen M. Nelson (112566)
    6                                gnelson@nflawfirm.com
                                     Carlos F. Llinás Negret (284746)
    7                                cllinas@nflawfirm.com
                                     601 So. Figueroa Street, Suite 2050
    8                                Los Angeles, CA 90017
                                     Telephone: 213-622-6469
    9                                Facsimile: 213-622-6019
  10
        Dated:   August 28, 2020     MARY ALEXANDER & ASSOCIATES, P.C.
  11
  12
  13                                 By: /s/ Mary E. Alexander

  14                                 Mary E. Alexander, Esq. (SBN 104173)
                                     malexander@maryalexanderlaw.com
  15                                 Brendan D.S. Way, Esq. (SBN 261705)
                                     bway@maryalexanderlaw.com
  16                                 44 Montgomery Street, Suite 1303
                                     San Francisco, California 94104
  17                                 Telephone: (415) 433-4440
  18                                 Facsimile: (415) 433-5440
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                        AMENDED CLASS ACTION COMPLAINT FOR
                                          - 52 -                                 DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 53 of 54 Page ID #:168



    1   Dated:   August 28, 2020     LIEFF CABRASER HEIMANN &
                                     BERNSTEIN, LLP
    2
    3
                                     By: /s/ Elizabeth J. Cabraser
    4
                                     Elizabeth J. Cabraser (SBN 083151)
    5                                ecabraser@lchb.com
                                     Jonathan D. Selbin (SBN 170222)
    6                                jselbin@lchb.com
                                     275 Battery Street, 29th Floor
    7                                San Francisco, CA 94111-3339
                                     Telephone: (415) 956-1000
    8                                Facsimile: (415) 956-1008
    9                                LIEFF CABRASER HEIMANN &
                                     BERNSTEIN, LLP
  10                                 Mark P. Chalos (Pro Hac Vice)
                                     mchalos@lchb.com
  11                                 222 2nd Avenue South, Suite 1640
                                     Nashville, TN 37201
  12                                 Telephone: (615) 313-9000
                                     Facsimile: (212) 313-9965
  13
  14                                 Attorneys for Plaintiffs
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                         AMENDED CLASS ACTION COMPLAINT FOR
                                          - 53 -                                  DAMAGES
Case 2:20-cv-04954-DDP-GJS Document 33 Filed 08/28/20 Page 54 of 54 Page ID #:169



    1                              CERTIFICATE OF SERVICE
    2         I, Elizabeth J. Cabraser, hereby certify that on August 28, 2020, I caused to
    3   be electronically filed AMENDED CLASS ACTION COMPLAINT FOR
    4   DAMAGES with the Clerk of the United States District Court for the Central
    5   District of California using the CM/ECF system, which shall send electronic
    6   notification to all counsel of record.
    7
    8                                            /s/ Elizabeth J. Cabraser
                                                 Elizabeth J. Cabraser
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                               AMENDED CLASS ACTION COMPLAINT FOR
                                                 - 54 -                                 DAMAGES
